COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-09-026-CV



IN RE KEVIN MICHAEL NEILL	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and is of the opinion that relief should be denied.  The Tarrant County District Clerk’s office has informed this court that it has not received relator’s “motion to check out the clerk’s record on loan.”  However, even assuming that the district clerk’s office had received relator’s motion and refused to file it, this court would not have jurisdiction to issue a writ of mandamus against it.
(footnote: 2) 
 If a district clerk’s office refuses to accept a pleading tendered for filing, 
the tendering party should attempt to file the pleading directly with the district judge, explaining in a verified motion that the clerk refused to accept the pleading for filing.
(footnote: 3) 
 Accordingly, relator’s petition for writ of mandamus is denied.

PER CURIAM



PANEL:  DAUPHINOT, GARDNER, and MEIER, JJ. 



DELIVERED:  February 12, 2009  

FOOTNOTES
1:See
 Tex. R. App. P
. 47.4.


2:See 
Tex. Gov’t Code Ann. § 22.221(b) (Vernon 2004). 


3:See In re Bernard
, 993 S.W.2d 453, 454 (
Tex. App.—Houston [1st Dist.] 1999, orig. proceeding) (O’Connor, J., concurring).